Citation Nr: 0944121	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, County Service Representative

ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 
1997.  He died in June 2006.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
June 2006 and lists the cause of death as massive blunt 
traumatic injuries due to a motor vehicle-pedestrian 
accident.

2.  At the time of his death, the Veteran was service 
connected for organic brain disorder and depressive disorder, 
left lower extremity paresis, left upper extremity 
hemiparesis, cranial nerve injury, tinnitus, residuals of 
warts on fingers, external hemorrhoids, right ear hearing 
loss, hypertension, and facial scarring.

3.  The Veteran's combined rating for his service-connected 
disabilities was 80 percent from June 1998, for a total of 
eight years preceding the Veteran's death.

4.  The Veteran was granted 100 percent individual 
unemployability from June 1998, eight years preceding the 
Veteran's death.
5.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously after his discharge from 
service in January 1997 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; and there has been no allegation of clear and 
unmistakable error (CUE).

6.  There is no competent medical evidence of record that 
indicates that the Veteran's death may be related to his 
active service.  


CONCLUSION OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).

2.  The Veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for service 
connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's VA treatment records 
dated from February 1997 to June 2006.  The RO conducted a VA 
examination to establish the cause of death in September 
2007.  Significantly, neither the appellant nor her 
representative have identified, and the record does not 
otherwise indicate, any additional existing evidence 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

II.  DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC when it 
is shown that the Veteran's death was not the result of 
willful misconduct, and at the time of death the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability and meets the following 
criteria: that the Veteran was continuously rated totally 
disabled for 10 years immediately preceding death; the 
Veteran was rated totally disabled upon separation from 
service, was continuously so rated, and died at least five 
years after separation from service; or that the Veteran was 
a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).

"Entitled to receive" in this context includes the 
situation where the Veteran had applied for compensation but 
had not received total disability compensation due solely to 
CUE in a VA decision.  38 C.F.R. § 3.22(b).  Any claim of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than mere disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
this case, no allegation of CUE has been made referable to 
prior rating decisions concerning the level of the Veteran's 
disability.  Therefore, this provision is inapplicable.

The appellant seeks DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  The Veteran died in June 2006.  At that time, 
service connection was in effect for organic brain disorder 
and depressive disorder, left lower extremity paresis, left 
upper extremity hemiparesis, cranial nerve injury, tinnitus, 
residuals of warts on fingers, external hemorrhoids, right 
ear hearing loss, hypertension, and facial scarring.  These 
disabilities were evaluated as 80 percent disabling under the 
rating schedule, effective in June 1998.  The Veteran was 
also service connected for total disability based on 
unemployability evaluated as 100 percent disabling effective 
June 1998.  The Veteran was considered totally disabled as of 
that time, for a total of eight years preceding his death.  
The Veteran separated from service in January 1997 and was 
not rated totally disabled at that time.  As he was not rated 
totally disabled at separation from service and was not rated 
totally disabled for at least 10 years preceding his death, 
the Veteran does not meet the statutory requirement for 
benefits under 38 U.S.C.A. § 1318.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).



III.  Service Connection for Cause of Death

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  She contends that the 
Veteran's death was caused by his service connected 
disabilities.

Service connection may be granted for a disability caused by 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of a 
current disability and a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. 
 Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. 
 In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had a "material 
influence in accelerating death," thereby contributing 
substantially or materially to the cause of death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in June 2006.  The death certificate lists 
the cause of death as massive blunt traumatic injuries due to 
a motor vehicle-pedestrian collision.  According to the 
accident report and the Veteran's riding partner the evening 
of the accident, the Veteran was traveling at night on a 
highway and encountered a piece of rubber in the road.  The 
Veteran struck the rubber on his motorcycle and went down.  
The Veteran's motorcycle was thrown into the center median as 
a result of the impact.  The Veteran remained in the travel 
lanes of the highway.  Shortly after the first accident, the 
Veteran was struck by a vehicle traveling on the highway.  
According to the accident report the Veteran died as a result 
of injuries sustained from the motor vehicle-pedestrian 
accident.  The Veteran's spouse contends that the Veteran's 
service connected disabilities caused his death because he 
had impaired reaction reflexes and was thus unable to avoid 
the rubber in the road or remove himself from the road after 
the first accident.

At the time of the Veteran's death, he was service-connected 
for organic brain disorder and depressive disorder, left 
lower extremity paresis, left upper extremity hemiparesis, 
cranial nerve injury, tinnitus, residuals of warts on 
fingers, external hemorrhoids, right ear hearing loss, 
hypertension, facial scarring, and unemployability.  A VA 
examiner reviewed the claims file and accident report and 
could not reach a decision on whether the Veteran's service 
connected disabilities contributed to or caused the Veteran's 
death without resorting to mere speculation.  There is no 
competent medical evidence in the claims file indicating that 
any of these conditions caused, or contributed to, the 
Veteran's death. 

The appellant contends that the Veteran had slower reflexes 
and movement due to his service connected disabilities.  
However, she also states that he was an expert motorcycle 
handler.  The Veteran's friend and companion on the trip when 
the accident took place did not state that the Veteran was 
experiencing any difficulties riding that evening prior to 
the accident.  While another of the Veteran's friends stated 
that he was slow to receive and respond to orders in the 
Honor Guard, this does not specifically speak to the 
Veteran's ability to maneuver to his motorcycle.  Thus, the 
Veteran has not been shown to have been materially less 
capable of resisting the cause of death, here avoiding the 
accident, based on his service connected disabilities.

The VA examiner found it impossible to establish what effect, 
if any, the Veteran's service-connected disabilities had on 
his untimely death.  The appellant has reiterated her 
husband's struggle with his service connected disabilities 
and the toll it took on him and their family.  While the 
Board sympathizes with the burden of the Veteran's service 
connected-disabilities, there is no indication in the medical 
records that his death resulted from these disabilities.  
Additionally there is substantial evidence attributing the 
Veteran's death entirely to injuries suffered during the 
motor vehicle-pedestrian accident.  As such, the claim for 
service connection for cause of death must be denied.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for cause of death, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


